Case 2:15-cr-20382-VAR-MKM ECF No. 102 filed 10/09/18            PageID.1048       Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,

 vs                                                Case No: 15-20382
                                                   Honorable Victoria A. Roberts
 PAUL NICOLETTI,

      Defendant.
 ______________________________/


  ORDER DENYING MOTION FOR REHEARING OR RECONSIDERATION [DOC. 99]

       Defendant filed a Motion for Rehearing or Reconsideration. The Court required

 the Government to respond.

       Defendant’s motion presents the same issues already ruled on by the Court.

 Further, the Defendant has failed to demonstrate a palpable defect by which the Court

 and the parties have been misled. L.R. 7(g)(3).

       For these reasons, the motion is DENIED.

       IT IS SO ORDERED.


                                           s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

 Dated: October 9, 2018
